Case 2:19-cv-04386-MCS-PD Document 46 Filed 08/10/21 Page 1 of 2 Page ID #:2823



   1

   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11   GARY STEVEN BELLOWS,                      Case No. 2:19-CV-4386-MCS (PD)
  12                      Petitioner,
                                                 ORDER ACCEPTING REPORT
  13         v.
                                                 AND ADOPTING FINDINGS,
  14   DEAN BORDERS, Warden,                     CONCLUSIONS, AND
                                                 RECOMMENDATIONS OF
  15                      Respondent.            UNTIED STATES
  16                                             MAGISTRATE JUDGE, AND
                                                 DENYING CERTIFICATE OF
  17                                             APPEALABILITY
  18
  19
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
  20
       records on file, the Report and Recommendation of United States Magistrate
  21
       Judge (“Report”), and Petitioner’s Objections to that Report. The Court has
  22
       engaged in a de novo review of those portions of the Report to which Petitioner
  23
       has objected. The Court accepts the Report and adopts it as its own findings
  24
       and conclusions. Accordingly, the Petition is dismissed with prejudice.
  25
             Further, based on the Report, the Court finds that Petitioner has not
  26   made a substantial showing of the denial of a constitutional right and,
  27
  28
Case 2:19-cv-04386-MCS-PD Document 46 Filed 08/10/21 Page 2 of 2 Page ID #:2824
